       Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 1 of 8




                    THE UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


 Erik Castro,
                                                  Civil Action No.
                          Plaintiff,

           – against–                             COMPLAINT

 Verizon Wireless and Trans Union, LLC,

                          Defendants.



                                       COMPLAINT

      Plaintiff, Erik Castro, by and through his attorneys, the Law Offices of Robert S.

Gitmeid & Associates, PLLC, complaining of the Defendants, Verizon Wireless

(“Verizon”) and Trans Union, LLC (“Trans Union”) hereby alleges as follows:

                                        INTRODUCTION

   1. This is an action for damages brought by an individual consumer for Defendants’

       violations of the Fair Credit Reporting Act, 15. U.S.C. § 1681, et seq. (the

       “FCRA”), the New York Fair Credit Reporting Act, NY CLS Gen Bus § 380, et

       seq. (“NY FCRA”), and other claims related to unlawful credit reporting

       practices. The FCRA and NY FCRA prohibit furnishers of credit information to

       falsely and inaccurately report consumers’ credit information to credit reporting

       agencies.

                                           PARTIES

   2. Plaintiff, Erik Castro, is an adult residing in Diamondhead, MS.

   3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA and

       N.Y. GBS. LAW § 380-a(b) of NY FCRA.
   Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 2 of 8




4. Defendant, Verizon is a business entity that furnishes consumer credit information

   to consumer reporting agencies (“CRAs”).

5. Defendant, Trans Union is a limited liability company, doing business throughout

   the country and in the state of New York. Defendant Trans Union is one of the

   largest CRAs in the world.

                          JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

   1331 because the rights and obligations of the parties in this action arise out of 15

   U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce

   any liability created under 15 U.S.C. § 1681 may be brought in any appropriate

   United States District Court, without regard to the amount in controversy.

7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events and omissions giving rise to Plaintiff’s claims

   occurred in New York.

                             FACTUAL ALLEGATIONS

8. Defendant Verizon issued an account ending in 0001 to Plaintiff; the account was

   routinely reported on Plaintiff’s consumer credit report.

9. The consumer report at issue is a written communication of information

   concerning Plaintiff’s credit worthiness, credit standing, credit capacity, character,

   general reputation, personal characteristics, or mode of living which is used or for

   the purpose of serving as a factor in establishing the consumer’s eligibility for

   credit to be used primarily for personal, family, or household purposes as defined
   Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 3 of 8




   by 15 U.S.C. § 1681a(d)(1) of the FCRA and N.Y. GBS. LAW § 380-a(c)(1) of

   the NY FCRA.

10. On or about October 29, 2018, Plaintiff and Verizon entered into a settlement

   agreement for the above referenced account. A recording of the settlement

   agreement is available upon request.

11. Pursuant to the terms of the settlement, Plaintiff was required to make a lump sum

   payment totaling $368.00 to settle and close his Verizon account.

12. Plaintiff, via his debt settlement representative, timely made the settlement

   payment.

13. However, over two years later, Plaintiff’s Verizon account continued to be

   negatively reported.

14. In particular, on a requested credit report dated March 16, 2021, the account was

   reported with a status of “COLLECTION”, a balance of $367.00, and a past due

   balance of $367.00. The relevant portion of Plaintiff’s March 2021 credit report

   is attached hereto as Exhibit A.

15. This trade line was inaccurately reported; as explained above, the account was

   settled and paid in full, and as such, must be reported as settled with a $0 balance.

16. On or about April 07, 2021, Plaintiff, via counsel sent a letter to the Defendants

   requesting the tradeline to be corrected. A redacted copy of this letter is attached

   hereto as Exhibit B.

17. Therefore, Plaintiff has disputed the accuracy of the derogatory information

   reported by Verizon to the Credit Reporting Agencies in accordance with 15

   U.S.C. § 1681i of the FCRA and N.Y. GBS. LAW § 380-f of the NY FCRA.
   Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 4 of 8




18. In June of 2021, Plaintiff requested an updated credit report from each Defendant

   credit reporting agency. The trade line for the Verizon account in question

   remained inaccurate as Defendants failed to correct the inaccuracy. The June 2021

   credit report is attached hereto as Exhibit C.

19. Trans Union did not notify Verizon of the dispute by Plaintiff in accordance with

   the FCRA, or alternatively, did notify Verizon and Verizon failed to properly

   investigate and delete the trade line or properly update the trade line on Plaintiff’s

   credit reports.

20. If Verizon did perform a reasonable investigation of Plaintiff’s dispute, Plaintiff’s

   Verizon account would be updated to reflect a settled status with a $0 balance.

21. Verizon has promised through its subscriber agreements or contracts to accurately

   update accounts, but Verizon has nonetheless willfully, maliciously, recklessly,

   wantonly, and/or negligently failed to follow this requirement as well as the

   requirements set forth under the FCRA and NY FCRA, which has resulted in the

   intended consequences of this information remaining on Plaintiff’s credit reports.

22. Defendants failed to properly maintain and failed to follow reasonable procedures

   to assure maximum possible accuracy of Plaintiff’s credit information and

   Plaintiff’s credit report, concerning the account in question, thus violating state

   law and the FCRA. These violations occurred before, during, and after the

   dispute process began with Trans Union.

23. At all times pertinent hereto, Defendants were acting by and through their agents,

   servants and/or employees, who were acting within the scope and course of the
   Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 5 of 8




   employment, and under the direct supervision and control of the Defendant

   herein.

24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiff

   herein.

                          FIRST CAUSE OF ACTION
                            (Fair Credit Reporting Act)

25. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

   forth above.

26. Trans Union is a “consumer reporting agency” as codified at 15 U.S.C. §

   1681a(f).

27. Verizon is an entity who, regularly and in the course of business, furnishes

   information to one or more consumer reporting agencies about its transactions or

   experiences with any consumer and therefore constitutes a “furnisher,” as codified

   at 15 U.S.C. § 1681s-2.

28. Verizon is reporting inaccurate credit information concerning Plaintiff to one or

   more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

29. Plaintiff notified Defendants directly of a dispute on the Verizon account’s

   completeness and/or accuracy, as reported.

30. Verizon failed to update Plaintiff’s credit report and/or notify the credit bureaus

   that the Verizon account in question was disputed in violation of 15 U.S.C. §

   1681s-2(b).
   Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 6 of 8




31. Verizon failed to complete an investigation of Plaintiff’s written dispute and

   provide the results of an investigation to Plaintiff or the credit bureaus within the

   30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

32. Verizon failed to promptly modify the inaccurate information on Plaintiff’s credit

   report in violation of 15 U.S.C. § 1681s-2(b).

33. Trans Union failed to delete information found to be inaccurate, reinserted the

   information without following the FCRA, or failed to properly investigate

   Plaintiff’s disputes as required by 15 U.S.C. § 1681i(a).

34. Trans Union failed to maintain and failed to follow reasonable procedures to

   assure maximum possible accuracy of Plaintiff’s credit report, concerning the

   account in question, violating 15 U.S.C. § 1681e(b).

35. As a result of the above violations of the FCRA, Plaintiff suffered actual damages

   in one or more of the following categories: lower credit score, lower credit

   capacity, denial of credit, embarrassment and emotional distress caused by the

   inability to obtain financing for everyday expenses, embarrassment caused by

   necessity of obtaining a co-signer on mortgage, higher interest rates on loans that

   would otherwise be affordable and other damages that may be ascertained at a

   later date.

36. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff

   for actual damages, punitive damages, statutory damages, attorney’s fees and

   costs.
   Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 7 of 8




                        SECOND CAUSE OF ACTION
                      (New York Fair Credit Reporting Act)

37. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

   forth above.

38. Trans Union failed to delete information found to be inaccurate, reinserted the

   information without following the NY FCRA, or failed to properly investigate

   Plaintiff’s disputes.

39. Trans Union failed to promptly re-investigate and record the current status of the

   disputed information and failed to promptly notify the consumer of the result of

   the investigation, decision on the status of the information, and her rights pursuant

   to this section in violation of NY FCRA, N.Y. Gen. Bus. Law § 380-f(a).

40. Trans Union failed to clearly note in all subsequent consumer reports that the

   account in question is disputed by the consumer in violation of NY FCRA, N.Y.

   Gen. Bus. Law § 380-f(c)(3).

41. As a result of the above violations of the NY FCRA, Plaintiff suffered actual

   damages in one or more of the following categories: lower credit score, lower

   credit capacity, denial of credit, embarrassment and Plaintiff suffered actual

   damages in one or more of the following categories: lower credit score, lower

   credit capacity, denial of credit, embarrassment and emotional distress caused by

   the inability to obtain financing for everyday expenses, embarrassment caused by

   necessity of obtaining a co-signer on mortgage, higher interest rates on loans that

   would otherwise be affordable and other damages that may be ascertained at a

   later date.
       Case 1:21-cv-05768-RA Document 1 Filed 07/06/21 Page 8 of 8




   42. As a result of the above violations of the NY FCRA, Trans Union is liable to

       Plaintiff for actual damages, punitive damages, statutory damages, attorney’s fees

       and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1) That judgment be entered against Defendants for actual damages
           pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
      2) That judgment be entered against Defendants for punitive damages
           pursuant to 15 U.S.C. § 1681n;
      3) That the Court award costs and reasonable attorney's fees pursuant to 15
           U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
      4) That judgment be entered against Trans Union for actual damages
           pursuant to N.Y. Gen. Bus. Law § 380-m;
      5) That the Court award costs and reasonable attorney's fees pursuant to
           N.Y. Gen. Bus. Law § 380-m; and
      6) That the Court grant such other and further relief as may be just and
           proper.
                                 DEMAND FOR JURY TRIAL

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

           trial by jury in this action of all issues so triable.

                                 Law Offices of Robert S. Gitmeid & Associates, PLLC
                                  /s/ Adham M. Elsayed
                                 Adham M. Elsayed, Esq.
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 Fax: (877) 366-4747
                                 Email: Adham.E@gitmeidlaw.com
                                 Attorneys for Plaintiff
